DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Or-Nim Medical Ltd (JP 2007-504883 – provided by Applicant), hereinafter Or-Nim.
Regarding claim 1, Or-Nim discloses an ultrasound imaging apparatus (an acoustic unit including a transducer device 110 – Best Mode, para 3) comprising:
a probe (transducer device 110 – Best Mode, para 3, fig.1A) configured to receive ultrasound data from a lung of a fetus (non-invasive monitoring of at least one parameter using ultrasound – abstract, fetal lung maturity – Disclosure, para 2); 
a processor configured to obtain Doppler data based on the ultrasound data (the reflection of the ultrasound irradiation from irradiated area is analyzed using a known suitable Doppler based technique – Disclosure, para 13), to measure a value about the at least one parameter used to estimate lung maturity of the fetus, and to estimate the fetal lung maturity by using the measured value about at least one parameter (maturation level of the fetal lung – para 9); and
a display configured to display a result of estimated lung maturity (the control unit 120 optionally displays a “mature” or “premature” signal – p.19, para 2);
wherein the display is further configured to display at least one of the estimated gestation of the fetal lung maturity and an index representing the estimated gestation of the fetal lung maturity (the control unit 120 optionally displays a “mature” or “premature” signal – p.19, para 2).
Regarding claim 5, Or-Nim discloses wherein the processor estimates the fetal lung maturity by using the measured value about at least one parameter and a standard value about the at least one parameter of a plurality of fetuses according to gestation growth (data may include data from measurements obtained on immature fetal lung and mature fetal lungs, a numerical measure of similarity is defined, features from the ultrasound images taken before or during the examination to classify the measurement signals in the database – p.21, para 2).
Regarding claim 6, Or-Nim discloses wherein the processor compares the measured value about the at least one parameter with the standard value, and estimates gestation of the fetal lung maturity according to a comparison result (data may include data from measurements obtained on immature fetal lung and mature fetal lungs, a numerical measure of similarity is defined, features from the ultrasound images taken before or during the examination to classify the measurement signals in the database – p.21, para 2).
Regarding claim 8, Or-Nim discloses wherein the display displays the measured value about the at least one parameter and the standard value of the at least one parameter according to the estimated gestation of the fetal lung maturity (the displayed number higher or lower than the threshold are included - p.19, para 2).
Regarding claim 9, Or-Nim discloses wherein the processor determines safety of the fetal lung maturity based on at least one of the estimated gestation of the fetal lung maturity according to the gestation growth of the fetus and the index representing the estimated gestation of the fetal lung maturity, and the display displays a result of determination of the safety of the fetal lung maturity (if a newborn is delivered and the lung is immature, the newborn may develop respiratory distress syndrome, which can result in either fetal death or long-term repeated dyspnea – Background-Art, para. 7; the control unit 120 optionally displays a “mature” or “premature” signal – p.19, para 2; data may include data from measurements obtained on immature fetal lung and mature fetal lungs, a numerical measure of similarity is defined, features from the ultrasound images taken before or during the examination to classify the measurement signals in the database – p.21, para 2).
Regarding claim 10, Or-Nim discloses further comprising a user interface (control unit 120 – Best Mode, para 4) configured to receive the at least one parameter used to estimate the fetal lung maturity, wherein the processor estimates the fetal lung maturity based on the input at least one parameter (input parameter to control unit 120 – p.20, para 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or-Nim Medical Ltd (JP 2007-504883 – provided by Applicant), hereinafter Or-Nim in view of Laudy et al (Doppler ultrasound imaging: a new technique to detect lung hypoplasia before birth? – provided by Applicant).
Regarding claims 2 and 4, Or-Nim discloses the invention substantially as claimed, but fail to explicitly disclose wherein the at least one parameter is a parameter related to a pulmonary blood flow index of the fetus and wherein the Doppler data is a Doppler waveform having periods and representing the blood flow rate in the pulmonary trunk of the fetus.
However, Laudy et al teach in the same medical field of endeavor, wherein the at least one parameter is a parameter related to a pulmonary blood flow index of the fetus (record pulmonary arterial and venous waveforms – Introduction, para 1); and wherein the Doppler data is a Doppler waveform having periods and representing the blood flow rate in the pulmonary trunk of the fetus (study of pulmonary blood flow velocity waveforms – abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one parameter of Or-Nim with being related to a pulmonary blood flow index of the fetus and a Doppler waveform having periods and representing blood flow rate in the pulmonary trunk of the fetus as it would provide information on pulmonary hemodynamics in the presence of lung pathology as pulmonary vessels provide information regarding lung development as set forth in Laudy et al.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or-Nim Medical Ltd (JP 2007-504883 – provided by Applicant), hereinafter Or-Nim in view of Laudy et al (Doppler ultrasound imaging: a new technique to detect lung hypoplasia before birth? – provided by Applicant) as applied to claim 2 above, and further in view of Azpurua et al (Acceleration/ejection time ratio in the fetal pulmonary artery predicts fetal lung maturity).
Regarding claim 3, Or-Nim discloses wherein the processor automatically calculates values based on the Doppler data to estimate the fetal lung maturity (data may include data from measurements obtained on immature fetal lung and mature fetal lungs, a numerical measure of similarity is defined, features from the ultrasound images taken before or during the examination to classify the measurement signals in the database – p.21, para 2).  Or-Nim as modified by Laudy et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the at least one parameter comprises: an acceleration time representing a time period from a reference time point to a point when a blood flow rate is the highest in the pulmonary trunk of the fetus according to contraction of the heart of the fetus; and an ejection time representing a time period from the reference time point to a point when the blood flow rate in the pulmonary trunk of the fetus is changed according to relaxation of the heart of the fetus, wherein the processor is further configured to calculate values about the acceleration time and the ejection time based on the Doppler data including the blood flow rate in the pulmonary trunk of the fetus to estimate the fetal lung maturity.
However, Azpurua et al teach in the same medical field of endeavor, wherein the at least one parameter comprises: an acceleration time representing a time period from a reference time point to a point when a blood flow rate is the highest in the pulmonary trunk of the fetus according to contraction of the heart of the fetus (At in figure 2B); and an ejection time representing a time period from the reference time point to a point when the blood flow rate in the pulmonary trunk of the fetus is changed according to relaxation of the heart of the fetus (Et in figure 2B), wherein the processor is further configured to calculate values about the acceleration time and the ejection time based on the Doppler data including the blood flow rate in the pulmonary trunk of the fetus (fetal pulmonary artery) to estimate the fetal lung maturity (fetal pulmonary artery flow velocity measurements, acceleration-time/ejection-time ratio were obtained using spectral Doppler ultrasound – abstract; At/Et ratio predicts fetal lung maturity (FLM) – p.40.e5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the use of Doppler data to estimate fetal lung maturity with at least one parameter of Or-Nim as modified by Laudy et al with the at least one parameter comprising an acceleration time, an ejection time and including the blood flow rate in the pulmonary trunk of the fetus to estimate lung maturity of Azpurua as it would utilize at least one parameter known to provide a determination of fetal lung maturity as set forth in Azpurua (p.40.e5).
Response to Arguments
Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant states Or-Nim merely discloses that the control unit displays fetal oxygen saturation level and optionally, an indication of a “mature” signal or a “premature” signal.  Or-Nim is completely silent to the display of “the estimated gestation of the fetal lung maturity” or an “index representing the estimated gestation of the fetal lung maturity.”  Applicant states Or-Nim discloses the display of a “mature” or “premature” signal specifically done “without quantitative information about the concentration of lamellar bodies.” 
Examiner’s position is the claim only broadly disclose the display of “at least one of estimated gestation of the fetal lung maturity and an index representing the estimated gestation of the fetal lung maturity.”  There are no details regarding the form in which the estimated gestation and the index are to be displayed.  The claim only requires one of “estimated gestation of the fetal lung maturity” or “an index representing the estimated gestation of the fetal lung maturity” to be displayed and is silent regarding the form of said display of information (i.e., numbers or words).  Or-Nim states “possible outputs include, but are not limited to…the control unit 120 optionally displays a “mature” or “premature” signal” (p.19, para 2).  Examiner also notes that Or-Nim further states “to classify maturity by database, a numerical measure of similarity is defined, the resulting signal is classified according to the best fit to mature or immature lungs using clustering, neural networks and/or other classification algorithms….features from the ultrasound images taken before or during the examination are used to classify the measurement signals in the database” (p.19, para 3).  Classifying as a “best fit” to mature or immature lungs is an estimated gestation of the fetal lung maturity.  Further, the term “index” is defined by Oxford Dictionary as “an indicator, sign or measure of something”.  The “mature” or “immature” indicator which is displayed is a measure representing the estimated gestation of the fetal lung maturity and is therefore an index.  In view of Applicant’s remarks regarding Or-Nim disclosing “without quantitative information”, Applicant should consider amending the claims to limit the display to a “quantitative” display to limit the claim scope to this interpretation.  
Regarding claims 2 and 4, Applicant states the combination of Or-Nim and Laudy does not disclose or teach the recited limitations in independent claim 1.
Examiner’s position is Or-Nim discloses the limitations of independent claim 1 as claimed and does not rely upon Laudy to disclose the features of claim 1.  Examiner’s position is claims 2 and 4 are not allowable for at least the reasons set forth with respect to claim 1.
Regarding claim 3, Applicant states the combination of Or-Nim, Laudy and Hara does not disclose or teach the recited limitations in independent claim 1.
Examiner’s position is Or-Nim discloses the limitations of independent claim 1 as claimed and does not rely upon Laudy to disclose the features of claim 1.  Examiner’s position is claim 3 is not allowable for at least the reasons set forth with respect to claim 1.
Examiner notes that in view of the claim amendments to claim 3, a new grounds of rejection has been set forth.  Please see the body of the rejection for further details.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793